NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELINDA GABRIELLA VALENZUELA,                   No. 18-17166

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00635-DLR

 v.
                                                MEMORANDUM*
KATAUSHIA THOMAS, Facility Health
Administrator at Lewis Complex; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Arizona state prisoner Melinda Gabriella Valenzuela appeals pro se from the

district court's summary judgment in her 42 U.S.C. § 1983 action alleging

deliberate indifference to her serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Valenzuela

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to her back pain. See id. at 1057-60 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to inmate health; medical malpractice, negligence or difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Valenzuela’s motion to order appellees to provide correct addresses (Docket

Entry No. 34) is denied as moot.

      AFFIRMED.




                                           2                                    18-17166